Citation Nr: 0921931	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD) with schizophrenia, paranoid 
type, currently evaluated as 70 percent disabling, to include 
the issue of a rating in excess of 30 percent prior to 
December 26, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

At a hearing held before the undersigned in March 2009, the 
Veteran testified that he has not worked since living in 
Chicago (approximately 1991 or 1992) because his doctor told 
him he was mentally not able to work because he was getting 
out of control and leaving the workplace without permission.  
The Board construes this testimony to be a claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
As the RO has not previously considered such a claim, the 
Board herein refers this claim to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran appeared and testified at a hearing before the 
undersigned in March 2009.  At that time, he testified that 
he is now seeing his psychiatrist at VA every four to six 
weeks and that his medications had been increased in dosage.  
He also testified that there were VA treatment records for 
this treatment that were most likely not in the claims file.  
Thus, the Board finds that remand of the Veteran's claim is 
necessary for the following reasons.
A review of the most recent VA treatment records from October 
2007 to May 2008 from the Montgomery VA Medical Center show 
that the Veteran was seeing his psychiatrist for treatment 
every three months or so.  The last treatment note from May 
2008 also indicates the Veteran's dosage of Trazadone was 
increased.  

As the last VA treatment note of record is May 2008, the 
subsequent treatment records identified by the Veteran at the 
hearing may be highly probative to his claim for an increased 
disability rating.  In addition, VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Upon remand, the Veteran's VA treatment records 
from June 2008 to the present should be obtained.

Furthermore, the last VA examination was conducted in March 
2008.  Given the Veteran's testimony of an increase in his 
treatment since the last VA examination and the May 2008 VA 
treatment note indicating an increase in the dosage of the 
Veteran's medication, the Board finds that the evidence 
indicates that his condition has worsened since he was last 
examined.  Thus, a new VA examination is needed in order to 
ascertain the current severity of the Veteran's disability.  

Finally, the Board notes that the Court issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
affects VA's duty to notify in increased rating claims such 
as this one.  Thus, on remand, the Veteran should be provided 
with notice that complies with the additional notice 
obligations as set for in that decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that is 
compliant with the current notice 
requirements for increased rating claims, 
including notice that the Veteran should 
provide information and evidence not only 
showing a worsening or increase in severity 
of his service-connected psychiatric 
disabilities but also the affect such 
worsening or increase in severity has had on 
his employment and daily life.  In addition, 
the Veteran should be provided with the 
rating criteria set forth in the General 
Rating Formula for Mental Disorders (i.e., 
Diagnostic Codes 9203 and 9411).  

2.  Obtain the Veteran's medical records from 
the VA Medical Center in Montgomery, Alabama, 
for treatment for the Veteran's psychiatric 
disabilities from June 2008 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the Veteran should be 
scheduled for a VA mental disorders 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the Veteran's service-connected 
PTSD with schizophrenia, paranoid type.  The 
report of examination should contain an 
account of all manifestations of the 
disability found to be present.  The examiner 
should comment on the extent to which the 
service-connected psychiatric disorders 
impair the Veteran's occupational and social 
functioning, including whether he has total 
occupational and social impairment due to his 
service-connected psychiatric disabilities.  

4.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




